Spencer, J.
We think the judge was not warranted in law in these proceedings. He was incompetent to make anjr order in the case except one of recusation. The judge being personally interested, the law made the parish judge, quoad that case, the district judge. If the petition was disrespectful to the court — containing impertinent and offensive language ■ — ■ the parish judge, acting as district judge, alone had power to make the proper orders in the premises. If the power exercised by the district judge in this case should be recognized, it would insure a judge immunity from legal pursuit, for it would be discretionary with him to make such order in all cases against himself. The law never contemplated that any man, however high or honorable, should be a judge in his own case.
Order rescinded, and cause remanded with direction to reinstate the petition on the docket, and proceed therewith according to law.